          Case 1:21-cv-10516-DJC Document 11 Filed 08/04/21 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                        CIVIL ACTION NO. 1:21-cv-10516-DJC


 FRIEDRICH LU
                        Plaintiff,
 v.

 BOODIE UGNUMBA, G4S SECURE
 SOLUTIONS (USA), INC., MELANIE
 LIMA, and TRUSTEES OF BOSTON
 PUBLIC LIBRARY
                 Defendants.


DEFENDANTS TRUSTEES OF BOSTON PUBLIC LIBRARY AND MELANIE LIMA’s
  MOTION TO DISMISS FOR FAILURE TO COMPLY WITH A COURT ORDER
                      LIMITING PLAINTIFF’S
         RIGHT TO FILE IN UNITED STATES DISTRICT COURT

       The Defendants Trustees of Boston Public Library and Melanie Lima (collectively “the

City Defendants”) move this Court to dismiss this action pursuant to Fed. R. Civ. P. 41(b) for

failure by Plaintiff to comply with a prior United States District Court Order limiting his right to

file complaints. The Order states that Plaintiff must “attach to any pleading, motion, complaint

or other document that he files in the United States District court for the District of

Massachusetts: (1) a copy of this Order, and (2) a certification, signed under the pains and

penalties of perjury, that he complied in good faith with this Order.” In violation of the Order,

Lu has neither attached a copy of it to his complaint, nor has he certified under the pains and

penalties that he complied in good faith with it. Consequently, the City Defendants move the

Court to dismiss this action for failure to comply with the Order.

       In further support of this Motion, the City of Boston, respectfully refers the Court to its

Memorandum of Law, filed herewith.
          Case 1:21-cv-10516-DJC Document 11 Filed 08/04/21 Page 2 of 2




        WHEREFORE, the City Defendants respectfully request that this action be dismissed

pursuant to Fed. R. Civ. P. 41(b) for failure to comply with a United States District Court Order.




                                              Respectfully submitted,

                                              Defendants, Trustees of Boston Public Library and
                                              Melanie Lima.
                                              By its attorneys,

                                              Henry Luthin
                                              Corporation Counsel


                                              /s/ John Fahey
                                              John A. Fahey, BBO#703399
                                              Assistant Corporation Counsel
                                              City of Boston Law Department
                                              City Hall, Room 615
                                              Boston, MA 02201
                                              617-635-4017
                                              John.Fahey@boston.gov



                              CERTIFICATE OF SERVICE

         I, John Fahey, hereby certify that on August 4, 2021 a true and correct copy of this
document filed through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing and by first class mail to each party appearing pro se
that is unregistered.

 August 4, 2021                                /s/ John Fahey

 Date                                          John A. Fahey
